PUTNAM TAX EXEMPT INCOME FUND AMENDMENT NO. 1 to AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST The undersigned, constituting a majority of the duly elected and qualified Trustees of Putnam Tax Exempt Income Fund (the Trust), a Massachusetts business trust organized and existing under the laws of the Commonwealth of Massachusetts pursuant to an Amended and Restated Agreement and Declaration of Trust dated November 9, 1992, do hereby amend Article IX, Section 4 of the Amended and Restated Agreement and Declaration of Trust by striking out the first paragraph of said Section in its entirety and inserting in lieu thereof the following: Article IX, Section 4. Unless terminated as provided herein, the Trust shall continue without limitation of time. The Trust may be terminated at any time by the Trustees by written notice to the Shareholders. * * * This instrument may be executed in several counterparts, each of which shall be deemed an original, but all taken together shall constitute one instrument. The foregoing amendment shall become effective as of December 15, 2009. [ The rest of the page intentionally left blank. ] IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, hereunto have signed this instrument on this 11th day of December, 2009. /s/ Ravi Akhoury /s/ Elizabeth T. Kennan Ravi Akhoury Elizabeth T. Kennan /s/ Jameson A. Baxter /s/ Kenneth R. Leibler Jameson A. Baxter Kenneth R. Leibler /s/ Charles B. Curtis /s/ Robert E. Patterson Charles B. Curtis Robert E. Patterson /s/ Robert J. Darretta /s/ George Putnam, III Robert J. Darretta George Putnam, III /s/ Myra R. Drucker /s/ Robert L. Reynolds Myra R. Drucker Robert L. Reynolds /s/ John A. Hill /s/ W. Thomas Stephens John A. Hill W. Thomas Stephens /s/ Paul L. Joskow Paul L. Joskow Richard B. Worley IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, hereunto have signed this instrument on this 14th day of December, 2009. Ravi Akhoury Elizabeth T. Kennan Jameson A. Baxter Kenneth R. Leibler Charles B. Curtis Robert E. Patterson Robert J. Darretta George Putnam, III Myra R. Drucker Robert L. Reynolds John A. Hill W. Thomas Stephens /s/ Richard B. Worley Paul L. Joskow Richard B. Worley IN WITNESS WHEREOF, the undersigned, being a majority of the Trustees of the Trust, hereunto have signed this instrument on this 15th day of December, 2009. Ravi Akhoury Elizabeth T. Kennan Jameson A. Baxter Kenneth R. Leibler /s/ Charles B. Curtis Charles B. Curtis Robert E. Patterson Robert J. Darretta George Putnam, III Myra R. Drucker Robert L. Reynolds John A. Hill W. Thomas Stephens Paul L. Joskow Richard B. Worley THE COMMONWEALTH OF MASSACHUSETTS Suffolk, ss. On this 11th day of December, 2009 , before me, the undersigned notary public, personally appeared John A. Hill, Jameson A. Baxter, Ravi Akhoury, Robert J. Darretta, Myra R. Drucker, Paul L. Joskow, Elizabeth T. Kennan, Kenneth R. Leibler, Robert E. Patterson, George Putnam, III, Robert L. Reynolds, and W. Thomas Stephens, proved to me through satisfactory evidence of identification, to be the persons whose name is signed on the preceding or attached document, and acknowledged to me that he or she signed it voluntarily for its stated purpose as a Trustee of Putnam Tax Exempt Income Fund , a Massachusetts business trust. /s/ J. Scott-Harris Notary Public My Commission Expires: 9/21/2012 The address of the Trust is One Post Office Square, Boston, Massachusetts 02109.
